UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 AIS FUTURES FUND IV L.P. (Exact name of registrant as specified in its charter) DELAWARE 13-3909977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o AIS FUTURES MANAGEMENT LLC 187 Danbury Road, P.O. Box 806 Wilton, Connecticut06897 John Hummel AIS Futures Management LLC 187 Danbury Road, P.O. Box 806 Wilton, Connecticut06897 (203) 563-1180 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nathan Howell James Biery Sidley Austin LLP One South Dearborn Chicago, Illinois 60603 Securities to be registered pursuant to Section 12(b) of the Act: NONE Securities to be registered pursuant to Section 12(g) of the Act: Limited Partnership Interests (Title of Class) Table of Contents Item 13: Financial Statements and Supplementary Data 1 Item 15: Financial Statements and Exhibits 1 i AIS FUTURES FUND IV L.P. Item 13: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial statements required by this item, including unaudited financial statements for the quarter ending March 31, 2007, the report of McGladrey & Pullen, LLP for the fiscal year ended December 31, 2006, and the report of Salvatore Albanese & Co. for the fiscal years ended December 31, 2005 and 2004 are included herewith following the Index to Financial Statements and are incorporated by reference into this Item 13.The supplementary financial information specified in Item 302 of Regulation S-K is not applicable. Item 15: FINANCIAL STATEMENTS AND EXHIBITS The following financial statements are included herewith following the Index to Financial Statements appearing following the signatures hereto: AIS Futures Fund IV L.P, Financial Statements, March 31, 2007 Statements of Financial Condition, March 31, 2007 (Unaudited) and December 31, 2006 (Audited) Condensed Schedule of Investments, March 31, 2007(Unaudited) Condensed Schedule of Investments, December 31, 2006 (Audited) Statements of Operations For the Three Months Ended March 31, 2007 and 2006 (Unaudited) Statements of Changes in Partners’ Capital (Net Asset Value) For the Three Months Ended March 31, 2007 and 2006 (Unaudited) Notes to Financial Statements *AIS Futures Fund IV L.P. Annual Report, December 31, 2006 Report of Independent Registered Public Accounting Firm Independent Auditor’s Report Statements of Financial Condition, December 31, 2006 and 2005 Condensed Schedule of Investments, December 31, 2006 Condensed Schedule of Investments, December 31, 2005 Statements of Operations For the Years Ended December 31, 2006, 2005 and 2004 Statements of Changes in Partners’ Capital (Net Asset Value) For the Years Ended December 31, 2006, 2005 and 2004 Notes to Financial Statements AIS Futures Management LLC Balance Sheet, December 31, 2006 Independent Auditor’s Report Balance Sheet, December 31, 2006 Notes to Balance Sheet * Previously filed 1 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:June 27, 2007 AIS FUTURES FUND IV L.P. By: AIS FUTURES MANAGEMENT LLC By:/S/ John Hummel Name:John Hummel Title:President 2 Index to Financial Statements AIS Futures Fund IV L.P, Financial Statements, March 31, 2007 Statements of Financial Condition, March 31, 2007 (Unaudited) and December 31, 2006 (Audited) Condensed Schedule of Investments, March 31, 2007(Unaudited) Condensed Schedule of Investments, December 31, 2006 (Audited) Statements of Operations For the Three Months Ended March 31, 2007 and 2006 (Unaudited) Statements of Changes in Partners’ Capital (Net Asset Value) For the Three Months Ended March 31, 2007 and 2006 (Unaudited) Notes to Financial Statements *AIS Futures Fund IV L.P. Annual Report, December 31, 2006 Report of Independent Registered Public Accounting Firm Independent Auditor’s Report Statements of Financial Condition, December 31, 2006 and 2005 Condensed Schedule of Investments, December 31, 2006 Condensed Schedule of Investments, December 31, 2005 Statements of Operations For the Years Ended December 31, 2006, 2005 and 2004 Statements of Changes in Partners’ Capital (Net Asset Value) For the Years Ended December 31, 2006, 2005 and 2004 Notes to Financial Statements AIS Futures Management LLC Balance Sheet, December 31, 2006 Independent Auditor’s Report Balance Sheet, December 31, 2006 Notes to Balance Sheet * Previously filed 3 AIS FUTURES FUND IV L.P. STATEMENTS OF FINANCIAL CONDITION March 31, 2007 (Unaudited) and December 31, 2006 (Audited) March 31, December 31, 2007 2006 (Unaudited) (Unaudited) ASSETS Equity in broker trading account Cash $ 2,644,108 $ 3,341,803 United States government securities 54,933,551 50,875,254 Unrealized gain (loss) on open contracts 1,784,483 (1,978,076) Interest receivable 5,654 2,712 Deposits with broker 59,367,796 52,241,693 Cash 372,311 546,030 Total assets $ 59,740,107 $ 52,787,723 LIABILITIES Accounts payable $ 70,143 $ 51,208 Commissions and other trading fees on open contracts 19,336 19,112 Management Fee payable 82,307 72,095 Accrued General Partner Profit Share allocation 492,605 0 General Partner Profit Share allocation payable 0 83,935 Selling Agent administrative and service fee payable 159,054 140,573 Subscriptions received in advance 372,301 546,000 Redemptions payable 413,950 130,526 Total liabilities 1,609,696 1,043,449 PARTNERS' CAPITAL (Net Asset Value) General Partner - Series B 196,008 179,169 Limited Partners - Series A 57,934,403 51,565,105 Total partners' capital (Net Asset Value) 58,130,411 51,744,274 $ 59,740,107 $ 52,787,723 See accompanying notes. F-1 AIS FUTURES FUND IV L.P. CONDENSED SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) UNITED STATES GOVERNMENT SECURITIES Face Value Maturity Date Description Fair Value $8,000,000 04/05/07 U.S. Treasury Bills $7,993,379 13.75% 9,000,000 05/03/07 U.S. Treasury Bills 8,957,751 15.41% 7,000,000 05/10/07 U.S. Treasury Bills 6,960,255 11.97% 6,000,000 05/31/07 U.S. Treasury Bills 5,949,056 10.23% 6,000,000 07/05/07 U.S. Treasury Bills 5,920,810 10.19% 2,000,000 07/12/07 U.S. Treasury Bills 1,971,362 3.39% 1,000,000 07/26/07 U.S. Treasury Bills 983,638 1.69% 6,000,000 08/02/07 U.S. Treasury Bills 5,896,886 10.14% 5,000,000 08/09/07 U.S. Treasury Bills 4,909,360 8.45% 1,500,000 08/16/07 U.S. Treasury Bills 1,471,403 2.53% 4,000,000 08/23/07 U.S. Treasury Bills 3,919,651 6.74% Total United States government securities * (cost, plus accrued interest, - $54,933,551) $ 54,933,551 94.49% LONG FUTURES CONTRACTS Description Fair Value Agricultural $(1,472,364) -2.53% Currencies (162,750) -0.28% Energy 3,288,732 5.66% Metals 129,640 0.22% Total long futures contracts 1,783,258 3.07% SHORT FUTURES CONTRACTS Number of Contracts Description Stock Index (226,650) -0.39% 360 Interest Rates (30 Year U.S. Treasury Bond, expires 06/2007) 227,875 0.39% Total short futures contracts 1,225 0.00% Total futures contracts $1,784,483 3.07% See accompanying notes. *Pledged as collateral for the trading of futures and options on futures contracts. F-2 AIS FUTURES FUND IV L.P. CONDENSED SCHEDULE OF INVESTMENTS December 31, 2006 (Audited) UNITED STATES GOVERNMENT SECURITIES Face Value Maturity Date Description Fair Value % of Net Asset Value $9,000,000 01/04/07 U.S. Treasury Bills $8,992,318 17.38% 2,000,000 01/11/07 U.S. Treasury Bills 1,996,279 3.86% 500,000 01/18/07 U.S. Treasury Bills 498,584 0.96% 6,000,000 02/01/07 U.S. Treasury Bills 5,971,749 11.54% 8,000,000 04/05/07 U.S. Treasury Bills 7,893,629 15.26% 11,000,000 05/03/07 U.S. Treasury Bills 10,811,138 20.89% 9,000,000 05/10/07 U.S. Treasury Bills 8,836,491 17.08% 6,000,000 05/31/07 U.S. Treasury Bills 5,875,066 11.35% Total United States government securities * (cost, plus accrued interest, - $50,875,254) $ 50,875,254 98.32% LONG FUTURES CONTRACTS Description Fair Value % of Net Asset Value Agricultural $10,090 0.02% Currencies (953,587) -1.84% Energy (732,312) -1.42% Stock Index 43,050 0.08% Metals (1,423,598) -2.75% Total long futures contracts (3,056,357) -5.91% SHORT FUTURES CONTRACTS Number of Contracts Description 335 Interest Rates (30 Year U.S. Treasury Bond, expires 03/2007) 1,078,281 2.08% Total futures contracts $ (1,978,076) -3.83% *Pledged as collateral for the trading of futures and options on futures contracts. See accompanying notes. F-3 AIS FUTURES FUND IV L.P. STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2007 and 2006 (Unaudited) Three Months Ended March 31, 2007 2006 (Unaudited) (Unaudited) TRADING GAINS (LOSSES) Trading gains (losses) Realized $ 700,600 $ 1,276,611 Change in unrealized 3,762,559 801,217 Brokerage commissions (43,458) (29,916) Total trading gains 4,419,701 2,047,912 NET INVESTMENT INCOME Income Interest income 681,447 379,945 Expenses Selling Agent Administrative and Service Fee 395,095 241,510 Management Fees 242,295 114,827 Operating expenses 24,950 9,450 Total expenses 662,340 365,787 Net investment income 19,107 14,158 NET INCOME 4,438,808 2,062,070 Less: General Partner Profit Share allocation 496,660 321,381 Net income for pro rata allocation to all partners $ 3,942,148 $ 1,740,689 See accompanying notes. F-4 AIS FUTURES FUND IV L.P. STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (NET ASSET VALUE) For the Three Months Ended March 31, 2007 and 2006 (Unaudited) Partners' Capital Series B Series A General Limited Partner Partners Total Balances at December 31, 2006 $ 179,169 $ 51,565,105 $ 51,744,274 Net income for the three months ended March 31, 2007 General Partner Profit Share allocation 4,055 0 4,055 Pro rata allocation to all partners 16,839 3,925,309 3,942,148 Subscriptions 0 3,621,627 3,621,627 Redemptions (4,055) (1,177,638) (1,181,693) Balances at March 31, 2007 $ 196,008 $ 57,934,403 $ 58,130,411 Balances at December 31, 2005, as previously reported $ 170,968 $ 28,194,561 $ 28,365,529 Restatement for redemptions (Note 1) December 31, 2005 0 (481,198) (481,198) Balance at December 31, 2005 as restated 170,968 27,713,363 27,884,331 Net income for the three months ended March 31, 2006 General Partner Profit Share allocation 3,651 0 3,651 Pro rata allocation to all partners 12,674 1,728,015 1,740,689 Subscriptions 0 5,124,118 5,124,118 Redemptions (3,651) (480,052) (483,703) Balances at March 31, 2006 $ 183,642 $ 34,085,444 $ 34,269,086 See accompanying notes. F-5 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS Note 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.General Description of the Partnership AIS Futures Fund IV L.P. (the Partnership) is a Delaware limited partnership, which operates as a commodity investment pool.The Partnership engages in the speculative trading of futures contracts and options on futures contracts.The Partnership is subject to the regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and Futures Commission Merchants (brokers) through which the Partnership trades. The limited partnership agreement provides, among other things, that the Partnership shall dissolve no later than December 31, 2026. B.Method of Reporting The Partnership’s financial statements are presented in accordance with accounting principles generally accepted in the United States of America, which require the use of certain estimates made by the Partnership’s management.Actual results could differ from those estimates. C. Futures and Options on Futures Contracts Futures and options on futures are recorded on trade date and reflected at fair value, based on quoted market prices.Gains or losses are realized when contracts are liquidated.Net unrealized gains or losses on open contracts (the difference between contract trade price and quoted market price) are reflected in the statement of financial condition.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions include other trading fees and are charged to expense when contracts are opened. D.Securities United States government securities are stated at cost plus accrued interest, which approximates fair value. E.Income Taxes The Partnership prepares calendar year U.S. and applicable state information tax returns and reports to the partners their allocable shares of the Partnership’s income, expenses and trading gains or losses.No provision for income taxes has been made in these financial statements as each partner is individually responsible for reporting income or loss based on its respective share of the Partnership’s income and expenses as reporting for income tax purposes. F-6 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Note 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) F. Capital Accounts The Partnership offers two Series of Units.The Series A Units are available to all qualified investors, subject to applicable conditions and restrictions.The Series B Units are available for sale to the General Partner and its principals.The Partnership does not report net asset value per unit, as each investors net asset value per unit may vary due to timing of subscriptions and redemptions and applicability of the General Profit Share allocation based on each Limited Partner’s capital account balances rather than the Partnership as a whole. The Partnership accounts for subscriptions, allocations and redemptions on a per partner capital account basis.Income or loss, prior to the General Partner Profit Share allocation, is allocated pro rata to the capital accounts of all partners.The General Partner Profit Share allocation applicable to each Limited Partner is allocated to the General Partner’s capital account from the Limited Partner’s capital account at the end of each calendar year or upon redemption by a Limited Partner.For interim accounting periods, the General Partner Profit Share allocation is accrued, based on defined New Trading Profit to date, and is reflected as a liability of the Partnership in the statement of financial condition. G. Redemptions Limited Partners may require the Partnership to redeem some or all of their capital upon ten days prior written notice.Partner redemptions are recorded on their effective date, which is generally the last day of the month. H. Statement of Cash Flows The Partnership has elected not to provide statements of cash flows as permitted by Statement of Financial Accounting Standards No. 102, “Statements of Cash Flows –
